Exhibit 10.2

GENERAL RELEASE AND SEPARATION AGREEMENT

This General Release and Separation Agreement (the “Agreement”) is entered into
by and between Mark M. Sieczkarek (the “Executive”) and Conceptus, Inc., a
Delaware corporation, (the “Company”), effective eight (8) days after
Executive’s signature (the “Effective Date”), unless Executive revokes
Executive’s acceptance as provided in Section 5(c) below, with reference to the
following facts:

WHEREAS, Executive’s employment with the Company and status as an officer and
employee of the Company will end effective upon the Termination Date (as defined
below); and

WHEREAS, Executive and the Company want to end their relationship amicably and
also to establish the obligations of the parties including, without limitation,
all amounts due and owing to Executive.

NOW, THEREFORE, in exchange for the good and valuable consideration set forth
herein, the adequacy of which is specifically acknowledged, Executive and the
Company hereby agree as follows:

1. Termination of Employment. Executive and the Company hereby acknowledge and
agree that Executive’s termination of Executive’s employment, including
termination from all positions that Executive held as an officer of the Company
and its subsidiaries and as a member of the Company’s board of directors (the
“Board”) and the board of directors of the Company’s subsidiaries, will end
effective as of December 8, 2011 (the “Termination Date”).

2. Payment of Accrued Wages and Expenses. Executive acknowledges payment of an
amount equal to all accrued wages through the Termination Date, including
accrued vacation, less applicable withholding, and further acknowledges that
Executive has been reimbursed for all expenses incurred by Executive on behalf
of the Company, which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and documenting
such expenses.

3. Separation Payments and Benefits. Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the execution and non-revocation of
this Agreement and Executive’s performance of his continuing obligations
pursuant to this Agreement, any offer letter or employment agreement between
Executive and the Company, the Confidentiality Agreement (as defined below), to
provide Executive the severance benefits set forth below. Specifically, the
Company and Executive agree as follows:

(a) Cash Severance. On the six (6)-month and one (1) day anniversary of the
Termination Date, the Company shall pay to Executive an amount equal to
$1,500,000, less applicable withholding taxes, which constitutes one hundred
fifty percent (150%) of the sum of Executive’s base salary and target bonus,
each as in effect as of the Termination Date.

(b) Equity Awards. Each of the options to purchase shares of Company common
stock, stock appreciation rights, restricted stock units and shares of
restricted stock

 

1



--------------------------------------------------------------------------------

(collectively, the “Equity Awards”) held by Executive shall become vested and,
if applicable, exercisable and all restrictions thereupon lapse with respect to
that number of unvested shares subject to the Equity Awards at the Termination
Date which would have vested had Executive remained employed with the Company
through the eighteen (18) month anniversary of the Termination Date.

Each of Executive’s Equity Awards that is not vested (after giving effect to the
acceleration provisions of this Section 3(b) above) as of the Termination Date
(collectively, the “Unvested Equity Awards”) shall be deemed amended to the
extent necessary to provide that (i) such Unvested Equity Awards shall remain
outstanding until the first (1st) anniversary of the Termination Date (or, if
earlier, the original expiration date thereof) and (ii) in the event of a Change
in Control (as defined below) on or prior to the first (1st) anniversary of the
Termination Date, the vesting and, if applicable, exercisability of the Unvested
Equity Awards shall automatically accelerate as to one hundred percent (100%) of
the shares subject thereto as of immediately prior to the consummation of such
Change in Control. In the event a Change in Control does not occur on or prior
to the first (1st) anniversary of the Termination Date, the Unvested Equity
Awards shall be cancelled for no consideration effective as of the first
(1st) anniversary of the Termination Date.

Each vested stock option and stock appreciation right held by Executive as of
the Termination Date (after giving effect to the accelerated vesting provided in
this Section 3(b)) and, to the extent vesting is accelerated pursuant to the
preceding sentence, each Unvested Equity Award, will be deemed amended to the
extent necessary to provide that such stock option or stock appreciation right
shall remain exercisable until the earlier of (i) the second (2nd) anniversary
of the Termination Date or (ii) the original expiration date therefor. If on or
prior to the earlier of such dates, Executive has not exercised Executive’s
vested stock options and stock appreciation rights in accordance with the terms
thereof, such unexercised stock options and stock appreciation rights shall
terminate and be of no further effect.

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events: (i) any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company’s then
outstanding voting securities; (ii) a merger or consolidation of the Company
whether or not approved by the Board, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or (iii) a change
in the composition of the Board, as a result of which fewer than a majority of
the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of the date of the
Termination Date or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those Incumbent Directors
at the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

2



--------------------------------------------------------------------------------

(c) Access to Benefits. For the eighteen (18)-month period commencing on the
Termination Date (the “Severance Period”), the Company shall continue to make
available to Executive and Executive’s spouse and dependents any group health
plans, life insurance plans and other benefit plans and programs of the Company
in existence on the Termination Date, to the extent permitted by law and subject
to the terms and conditions of the relevant plan or program. For the avoidance
of doubt, nothing in this Section 3(c) shall entitle Executive to participate in
any discretionary bonus or equity incentive pool after the Termination Date.

(d) Healthcare Continuation Coverage. If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) and timely pays the
premiums therefor, the Company shall reimburse Executive for the premiums paid
by Executive; provided, however, that such payment or reimbursement (i) shall
not exceed $650 per month and (ii) will continue until the earlier of (A) the
end of the Severance Period or (B) the date that Executive no longer constitutes
a Qualified Beneficiary, as such term is defined in Section 4980(B)(g)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”). After the Company ceases
to reimburse premiums pursuant to the preceding sentence, Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance with the provisions of COBRA. Executive acknowledges that he shall be
solely responsible for all matters relating to Executive’s continuation of
coverage pursuant to COBRA, including, without limitation, Executive’s election
of such coverage and his timely payment of premiums.

(e) Outplacement Services. The Company shall pay to Executive $15,000 in a cash
lump sum within thirty (30) days following the Termination Date, which is
intended to offset the costs of outplacement assistance services for Executive
during the Severance Period.

(f) Legal Fees. The Company shall reimburse Executive for the reasonable
attorneys’ fees and related expenses and disbursements incurred by Executive in
connection with Executive’s separation of employment with the Company and the
negotiation and preparation of this Agreement, in an aggregate amount not to
exceed $5,000.

(g) Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Executive no later than December 31st of the
year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

 

3



--------------------------------------------------------------------------------

(h) Sole Separation Benefit. Executive agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this Agreement.
Executive acknowledges and agrees that the payments referenced in this Section 3
constitute adequate and valuable consideration, in and of themselves, for the
promises contained in this Agreement.

4. Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof.

5. General Release of Claims by Executive. Executive understands that by
agreeing to the release provided by this Section 5, Executive is agreeing not to
sue, or otherwise file any claim against, the Company or any of its employees or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Agreement.

(a) Executive, on behalf of Executive’s self and Executive’s executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and employee benefit plans in which Executive is or has been a participant by
virtue of Executive’s employment with the Company, from any and all claims,
debts, demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Termination Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866; the Equal Pay Act; the Age
Discrimination in Employment Act (“ADEA”); the Americans with Disabilities Act;
the Fair Labor Standards Act; the Employee Retirement Income Security Act; the
Family Medical Leave Act; the California Fair Employment and Housing Act; the
California Family Rights Act; the California Labor Code; the California
Occupational Safety and Health Act; and Section 17200 of the California Business
and Professions Code; Claims under any other local, state or federal law
governing employment; Claims for breach of contract; Claims arising in tort,
including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

 

4



--------------------------------------------------------------------------------

Notwithstanding the generality of the foregoing, Executive does not release the
following:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

(iv) Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v) Claims for indemnification under the Company’s Bylaws, California Labor Code
Section 2802 or any other applicable law; and

(vi) Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(b) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c) In accordance with the Older Workers Benefit Protection Act of 1990,
Executive acknowledges that Executive is aware of the following:

(i) This section and this Agreement are written in a manner calculated to be
understood by Executive.

(ii) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which Executive
signs this Agreement.

 

5



--------------------------------------------------------------------------------

(iii) This Agreement provides for consideration in addition to anything of value
to which Executive is already entitled.

(iv) Executive has been advised to consult an attorney before signing this
Agreement.

(v) Executive has been granted twenty-one (21) days after Executive is presented
with this Agreement to decide whether or not to sign this Agreement. If
Executive executes this Agreement prior to the expiration of such period,
Executive does so voluntarily and after having had the opportunity to consult
with an attorney, and hereby waives the remainder of the twenty-one (21) day
period.

(vi) Executive has the right to revoke this general release within seven
(7) days of signing this Agreement. In the event this general release is
revoked, this Agreement will be null and void in its entirety, and Executive
will not receive the benefits of this Agreement set forth in Section 3 above.

If Executive wishes to revoke this Agreement, Executive must deliver written
notice stating that intent to revoke to Julie Brooks, 331 E. Evelyn Avenue,
Mountain View, CA 94041, (650)962-4116 phone/(650)628-4747 fax, on or before
5:00 p.m. Pacific Standard Time on or before the Effective Date.

6. Nondisparagement. Executive agrees that neither Executive nor anyone acting
by, through, under or in concert with Executive shall disparage or otherwise
communicate negative statements or opinions about the Company, its Board
members, officers, employees, subsidiaries or business. The Company agrees that
neither its Board members nor officers shall disparage or otherwise communicate
negative statements or opinions about Executive.

7. Cooperation. After the Termination Date, Executive shall cooperate with the
Company and its affiliates, upon the Company’s reasonable request, with respect
to any internal investigation or administrative, regulatory or judicial
proceeding involving matters within the scope of Executive’s duties and
responsibilities to the Company during his employment with the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
his employment); provided, however, that any such request by the Company shall
not be unduly burdensome or interfere with Executive’s personal schedule or
ability to engage in gainful employment.

8. Executive’s Representations and Warranties. Executive represents and warrants
that:

(a) Executive has been paid all wages owed to Executive by the Company,
including all accrued, unused vacation, through the Termination Date;

 

6



--------------------------------------------------------------------------------

(b) During the course of Executive’s employment, Executive did not sustain any
injuries for which Executive might be entitled to compensation pursuant to
California’s Workers Compensation law;

(c) Executive has not made any disparaging comments about the Company, nor will
Executive do so in the future;

(d) Executive has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will
Executive do so in the future, except as specifically allowed by this Agreement;

(e) The execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, breach, violate or cause a default under
any agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject; and

(f) Upon the execution and delivery of this Agreement by the Company and the
Executive, this Agreement will be a valid and binding obligation of the
Executive, enforceable in accordance with its terms.

9. Confidential Information; Return of Company Property.

(a) Executive hereby expressly confirms Executive’s continuing obligations to
the Company pursuant to the Proprietary Information and Inventions Agreement
entered into between Executive and the Company (the “Confidentiality
Agreement”).

(b) Executive shall deliver to the Company within ten (10) business days of the
Effective Date all originals and copies of correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company’s customers, business
plans, marketing strategies, products, processes or business of any kind and/or
which contain proprietary information or trade secrets which are in the
possession or control of Executive or Executive’s agents or representatives.

(c) Executive shall return to the Company within ten (10) business days of the
Effective Date all equipment of the Company in Executive’s possession or
control.

10. No Assignment. Executive warrants and represents that no portion of any of
the matters released herein, and no portion of any recovery or settlement to
which Executive might be entitled, has been assigned or transferred to any other
person, firm or corporation not a party to this Agreement, in any manner,
including by way of subrogation or operation of law or otherwise. If any claim,
action, demand or suit should be made or instituted against the Company or any
affiliate of the Company because of any actual assignment, subrogation or
transfer by Executive, Executive agrees to indemnify and hold harmless the
Company or any affiliate of the Company against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.

11. In the Event of a Claimed Breach. All controversies, claims and disputes
arising out of or relating to this Agreement, including without limitation any
alleged violation of its

 

7



--------------------------------------------------------------------------------

terms, shall be resolved by final and binding arbitration before a single
neutral arbitrator in Santa Clara County, California, in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”). The arbitration shall be commenced by filing a demand for arbitration
with the AAA within fourteen (14) days after the filing party has given notice
of such breach to the other party. The arbitrator shall award the prevailing
party attorneys’ fees and expert fees, if any. Notwithstanding the foregoing, it
is acknowledged that it will be impossible to measure in money the damages that
would be suffered if the parties fail to comply with any of the obligations
imposed on them under Section 9(a) hereof, and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person shall, therefore, be entitled to
injunctive relief, including specific performance, to enforce such obligations,
and if any action shall be brought in equity to enforce any of the provisions of
Section 9(a) of this Agreement, none of the parties hereto shall raise the
defense that there is an adequate remedy at law.

12. Choice of Law. This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.

13. Notices. All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

 

  (a) If to the Company:

Conceptus, Inc.

331 East Evelyn Avenue

Mountain View, CA 94041

Attn: General Counsel

 

  (b) If to Executive:

The last address on file with the Company.

14. Severability. Except as otherwise specified below, should any portion of
this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Agreement, which shall otherwise remain in full force
and effect. If any portion of this Agreement is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters. This paragraph shall not
operate, however, to sever Executive’s obligation to provide the binding release
to all entities intended to be released hereunder.

15. Understanding and Authority. The parties understand and agree that all terms
of this Agreement are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided.

 

8



--------------------------------------------------------------------------------

16. Integration Clause. This Agreement contains the entire agreement of the
parties with regard to the separation of Executive’s employment, and supersedes
any prior agreements as to that matter. The Company and Executive acknowledge
that the termination of the Executive’s employment with the Company is intended
to constitute an involuntary separation from service for the purposes of
Section 409A of the Code, and the related Department of Treasury regulations.
Executive acknowledges that there are no other agreements, written, oral or
implied, and that he may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may not be changed or modified, in
whole or in part, except by an instrument in writing signed by Executive and the
Chief Executive Officer of the Company.

17. Execution in Counterparts. This Agreement may be executed in counterparts
with the same force and effectiveness as though executed in a single document.

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

(Signature Page Follows)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned parties
have caused this General Release and Separation Agreement to be duly executed
and delivered as of the date indicated next to their respective signatures
below.

 

EXECUTIVE     COMPANY

/s/ Mark M. Sieczkarek

   

/s/ Kathryn Tunstall

By:   Mark M. Sieczkarek     By:   Kathryn Tunstall       Title:   Chairman of
the Board Date   12/7/11     Date   12/6/11

 

10